t c summary opinion united_states tax_court april lennett webb-reed petitioner v commissioner of internal revenue respondent docket no 15406-02s filed date april lennett webb-reed pro_se daniel n price for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to dependency_exemption deductions whether petitioner is entitled to earned_income credits whether petitioner is entitled to head_of_household filing_status whether petitioner is entitled to child tax_credits and whether petitioner is entitled to child care credits background some of the facts have been stipulated and are so found the stipulations of facts and exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in austin texas ms yolanda hardeman is the mother of eric walker jr eric and cassandra hardeman cassandra petitioner is ms hardeman’s godmother and neighbor there is no other relationship by birth or marriage between petitioner and ms hardeman and her children petitioner timely filed her electronic federal_income_tax return as head_of_household and reported income of dollar_figure petitioner claimed dependency_exemption deductions for eric and cassandra as well as several credits relating to the children the return states that the children are petitioner’s foster children ms hardeman provided respondent with a written_statement that petitioner was the guardian of the children in that same statement ms hardeman admitted that the children’s school records indicate that ms hardeman is their mother and show her address as the children’s address petitioner does not have any legal documents showing that she had legal guardianship of the children petitioner who resided in the home of her former husband’s grandmother did not provide any testimony or evidence regarding sums she may have spent to care for eric and cassandra additionally petitioner was not employed from date through the end of the year because she had been injured respondent issued a notice_of_deficiency determining that petitioner is not entitled to claim head_of_household filing_status the dependency_exemption deductions or any of the credits applicable to the children for because she failed to substantiate her claims discussion deductions are a matter of legislative grace and taxpayers must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs taxpayers generally bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 the court decides this case without regard to the burden_of_proof accordingly the court need not decide whether sec_7491 is applicable in this case see 116_tc_438 dependency_exemption deductions sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 sec_152 defines a dependent to include an individual other than a spouse whose principal_place_of_abode is the home of the taxpayer and who is a member of the taxpayer’s household over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer for the purposes of sec_152 it is not necessary that the dependent be related to the taxpayer but it is necessary that the taxpayer both maintain and occupy the household sec_1_152-1 income_tax regs to qualify for a dependency_exemption deduction a taxpayer must establish the total support cost expended on behalf of a claimed dependent from all sources for the year and demonstrate that she provided over half of this amount see 73_tc_963 56_tc_512 sec_1_152-1 income_tax regs the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent furnished by all sources during the year in issue must be established by competent evidence blanco v commissioner supra pincite sec_1_152-1 income_tax regs the amount of support that the claimed dependent received from the taxpayer is compared to the total amount of support the claimed dependent received from all sources sec_1_152-1 income_tax regs petitioner claims that eric lived with her for the entire year and cassandra lived with her for months during petitioner also claims that she provided for their every need including food clothing and shelter she also stated that she paid a babysitter to care for eric all day and to provide after- school care for cassandra petitioner said she paid the babysitter in cash and did not receive any receipts documenting the payments petitioner has provided no evidence at all regarding any amounts she may have expended to care for eric or cassandra the court sustains respondent’s determination that petitioner is not entitled to dependency_exemption deductions for eric and cassandra in earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability the credit is calculated as a percentage of the individual’s earned_income sec_32 sec_32 and b limits the credit allowed based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children petitioner claimed an earned_income_credit based on eric and cassandra as qualifying foster children as relevant herein sec_32 defines an eligible_foster_child as an individual who is placed with the taxpayer by an authorized_placement_agency whom the taxpayer cares for as the taxpayer’s own child and who has the same principal_place_of_abode as the taxpayer for the taxpayer’s entire taxable_year neither eric nor cassandra was placed with petitioner by an authorized_placement_agency additionally the record indicates that cassandra did not have the same principal_place_of_abode as petitioner for petitioner’s entire taxable_year petitioner is therefore not entitled to claim earned_income credits for the children head_of_household filing_status sec_1 imposes a special tax_rate on individuals filing as head_of_household as relevant herein sec_2 defines a head_of_household as an unmarried individual who maintains as her home a household that for more than one-half of the taxable_year constitutes the principal_place_of_abode of a person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for that dependent under sec_151 respondent determined that petitioner is not entitled to sec_151 dependency_exemption deductions for eric and cassandra in the court has sustained respondent’s determination regarding the sec_151 deductions that holding is dispositive of this issue and as a result the court sustains respondent’s determination that petitioner is not entitled to claim head_of_household filing_status for child_tax_credit for the taxable_year taxpayers are allowed to claim a tax_credit of dollar_figure for each qualifying_child sec_24 the plain language of sec_24 establishes a three-pronged test to determine whether a taxpayer has a qualifying_child if one of the qualifications is not met the claimed child_tax_credit must be disallowed the first element of the three-pronged test requires that a taxpayer must have been allowed a deduction for that child under sec_151 sec_24 as stated supra the court has sustained respondent’s determination that petitioner is not entitled to dependency_exemption deductions for the children thus petitioner fails the first prong of the test of sec_24 the court sustains respondent’s determination regarding the sec_24 child tax_credits child_care_credit sec_21 generally provides for what is sometimes referred to as the child_care_credit the allowable credit generally is based upon employment-related_expenses that are incurred to enable the taxpayer to be gainfully_employed including expenses_incurred for the care of a qualifying_individual sec_21 a qualifying_individual must be someone for whom the taxpayer is entitled to a dependency_deduction under sec_151 sec_21 petitioner is not entitled to dependency_exemptions for eric and cassandra and thus she is not entitled to the child_care_credit respondent’s determination on this issue is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
